Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above appeal for reappraisement, consists of Pas Sodium, a coal-tar product, which was appraised on the basis of American selling price, as defined under the provisions of Section 402(g) of the Tariff Act of 1930, and subject to duty thereunder by reason of Paragraph 28 (c) of the said Act.
IT IS FURTHER STIPULATED AND AGREED that the American selling price on the date of exportation for said Pas Sodium as defined under the provisions of Section 402(g) of said Act, is $1.90 per pound, net weight, less 1% packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal for re-appraisement is abandoned as to any other merchandise listed on the invoice, and that this appeal may be deemed to be submitted for decision upon this stipulation.
On the agreed facts herein, I find and hold American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $1.90 per pound, net weight, less 1 per centum, packed.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be rendered accordingly.